Citation Nr: 0529625	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  03-03 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for right arm and hand 
secondary to service-connected right shoulder disability.

2.  Entitlement to service connection for a cervical spine 
condition secondary to service-connected right shoulder 
disability.

3.  Entitlement to service connection for low back condition 
secondary to service-connected right shoulder disability.

4.  Entitlement to an increased disability rating in excess 
of 30 percent for service-connected right shoulder 
disability.

5.  Entitlement to an initial disability rating in excess of 
30 percent for service-connected depressive disorder.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran; veteran's spouse


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had service in the Arkansas National Guard from 
September 1982 to September 1988, with active service from 
March 1983 to June 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas.  

By rating decision issued in March 2002, the veteran was 
denied service connection for the right arm and hand 
condition as secondary to his service-connected right 
shoulder disability.  A Notice of Disagreement was received 
in April 2002.  A Statement of the Case was issued in July 
2002.  A timely appeal was received in January 2003.  

By rating decision issued in August 2003, the veteran was 
denied service connection for a cervical spine condition as 
secondary to his service-connected right shoulder disability.  
A Notice of Disagreement was received in September 2003.  A 
Statement of the Case was issued in April 2004.  A timely 
appeal was received in July 2004.  

By rating decision issued in August 2003, the veteran was 
denied service connection for a low back condition as 
secondary to his service-connected right shoulder disability.  
A Notice of Disagreement was received in September 2003.  A 
Statement of the Case was issued in April 2004.  A timely 
appeal was received in July 2004.  

By rating decision issued in March 2002, the veteran was 
denied service connection for anxiety as secondary to his 
service-connected right shoulder disability.  A Notice of 
Disagreement was received in April 2002.  A Statement of the 
Case was issued in July 2002 recharacterizing the issue as 
service connection for a depressive disorder.  A timely 
appeal was received in January 2003.  In August 2004, the RO 
granted secondary service connection for a depressive 
disorder and evaluated it as 30 percent disabling.  The 
veteran filed a Notice of Disagreement with the evaluation of 
30 percent.  A Supplemental Statement of the Case was issued 
in March 2005 as to the issue of an initial disability rating 
in excess of 30 percent.  A timely appeal was received in 
March 2005.  

By rating decision issued in August 2003, the veteran was 
denied an increased disability rating in excess of 30 percent 
for his service-connected right shoulder disability.  A 
Notice of Disagreement was received in September 2003.  A 
Statement of the Case was issued in April 2004.  A timely 
appeal was received in July 2004.  

The veteran and his spouse appeared and testified at a 
videoconference hearing held before the undersigned Veterans 
Law Judge in September 2005.

The issues of entitlement to service connection for right arm 
and hand due to service-connected right shoulder disability 
and entitlement to an increased rating for service-connected 
right shoulder disability are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's cervical spine condition is not proximately 
due to or the result of his service-connected right shoulder 
disability; nor is it related to an injury incurred during a 
period of active duty, active duty for training or inactive 
duty for training.

2.  The veteran's low back condition is not proximately due 
to or the result of his service-connected right shoulder 
disability; nor is it related to an injury incurred during a 
period of active duty, active duty for training or inactive 
duty for training.

3.  The veteran's depressive disorder is not productive of 
occupational and social impairment with reduced reliability 
and productivity.


CONCLUSIONS OF LAW

1.  The veteran's cervical spine condition is not proximately 
caused or aggravated by his service-connected right shoulder 
disability, nor was it incurred in service.  38 U.S.C.A. 
§§ 1116, 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 3.304, 
3.307, 3.309, 3.310  (2005).

2.  The veteran's low back condition is not proximately 
caused or aggravated by his service-connected right shoulder 
disability, nor was it incurred in service.  38 U.S.C.A. 
§§ 1116, 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 3.304, 
3.307, 3.309, 3.310  (2005).

3.  The criteria for an initial disability rating in excess 
of 30 percent for a depressive disorder are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 
4.45, 4.59 and 4.130, Diagnostic Code 9435 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Board must first address the Veterans Claims Assistance 
Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and provides an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) and (c) (2005).   

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held, in part, that VCAA notice must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The Court also held that a VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Id.

In the present case, VCAA notices were provided to the 
veteran in August 2001, March 2003 and April 2003, prior to 
the related initial AOJ decisions.  Subsequent VCAA notice 
was sent to the veteran in March 2005.  These letters advised 
the veteran of the first, second and third elements required 
by the Pelegrini II Court as stated above.  The March 2005 
letter also advised the veteran of the fourth element 
required by the Pelegrini II Court as stated above.  Moreover 
this letter advised the veteran of the evidence necessary to 
show an increase in his service-connected depressive 
disorder.  These letters specifically told him that it was 
his responsibility to support the claims with appropriate 
evidence.  The Statements of the Case and Supplemental 
Statements of the Case also notified him of the specific 
reasons why these particular claims were denied, and the 
information and evidence needed to substantiate the claims. 

The VCAA letters provided informed the veteran that 
additional information or evidence was needed to support his 
claims and asked him to send the information or evidence to 
the RO.  In addition, the Statements of the Case and 
Supplemental Statements of the Case provided the text of the 
relevant regulation implementing the VCAA.  When read as a 
whole, the VCAA letters, rating decisions, Statements of the 
Case and Supplemental Statements of the Case gave notice to 
the veteran of VA's desire to obtain additional information 
and evidence supporting and substantiating the claims, or 
possibly leading to such information and evidence.  See 
Mayfield v. Nicholson, No. 02-1077, slip op. at 33 (U.S. Vet. 
App. Apr. 14, 2005).  

As for the veteran's claim for an increased rating for 
service-connected depressive disorder, VA's Office of General 
Counsel has determined that if, in response to notice of its 
decision on a claim for which VA has already given the 
required notice under 38 U.S.C.A. § 5103(a) (West 2002), VA 
receives a notice of disagreement that raises a new issue, 38 
U.S.C.A. § 7105(d) (West 2002) requires VA to take proper 
action and issue a statement of the case if the disagreement 
is not resolved, but 38 U.S.C.A. § 5103(a) (West 2002) does 
not require VA to provide notice of the information and 
evidence necessary to substantiate the newly raised issue.  
VAOPGCPREC 8-2003.  The veteran was provided proper VCAA 
notice in August 2001 on his service connection claim.  When 
his notice of disagreement raised the new issue of the proper 
rating to be assigned his now service-connected disability, 
VA was not required to provide additional VCAA notice.  
Nevertheless, he was provided sufficient notice in March 
2005.  

Finally, the veteran was notified through the rating 
decisions, Statements of the Case and Supplemental Statements 
of the Case what evidence VA had received and considered in 
adjudicating the veteran's claims.  The record contains a 
statement from the veteran, dated in March 2005, stating that 
he has no additional evidence to submit.  VA has, therefore, 
complied with the VCAA notice requirements.  Any defect in 
the timing of any notice has, therefore, not prejudiced the 
veteran in the adjudication of his claims.  He has fully 
participated in the adjudication process as evidenced by his 
submission of arguments and evidence in support of his 
claims.

With respect to VA's duty to assist, the veteran's service 
medical records are in the file.  The VA treatment records 
are in the file for June 1984 through February 2005.  As for 
private treatment records, the veteran identified private 
medical treatment and submitted those records for review.  
The VA is only required to make reasonable efforts to obtain 
relevant records that the appellant has adequately 
identified.  38 U.S.C.A. § 5103A(b)(1) (West 2002).   VA, 
therefore, has made every reasonable effort to obtain all 
records relevant to the veteran's claims.

For service connection claims, the duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on a claim.  
An examination or opinion is necessary if the evidence of 
record:  (A) contains competent evidence that the claimant 
has a current disability, or persistent or recurrent symptoms 
of disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2005).  

The veteran underwent VA examinations in April 2001, February 
2002, February 2003 and May 2003 on his claims for secondary 
service connection except for his claim for a low back 
condition.  Although the veteran was not provided VA 
examination in connection with this service connection claim, 
examination is not needed because there is no competent 
evidence that the veteran's low back pain is proximately due 
to or caused by his service-connected right shoulder 
disability.  Rather the medical evidence shows that his low 
back condition is related to his bilateral knee conditions, 
which are not service connected.  Since there is no competent 
evidence indicating that a possible nexus, or relationship, 
exists between the claimed low back condition and the 
service-connected right shoulder disability, VA examination 
is not needed.  38 C.F.R. § 3.159(c)(4)(i)(C) (2005). 

As for increased rating claims, the duty to assist includes, 
when appropriate, the duty to conduct a thorough and 
contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Reexamination will be requested whenever VA determines that 
there is a need to verify either the continued existence or 
the current severity of a disability.  38 C.F.R. § 3.327(a) 
(2005).  Generally, reexaminations are required if it is 
likely that a disability has improved, if the evidence 
indicates that there has been a material change in a 
disability, or if the current rating may be incorrect.  Id.

The RO provided the veteran appropriate VA examinations in 
April 2003.  There is no objective evidence indicating that 
there has been a material change in the severity of the 
veteran's service-connected depressive disorder since he was 
last examined.  VA treatment records are available for the 
period after April 2003, and there are no records suggesting 
an increase in disability has occurred as compared to the 
prior VA examination findings.  The Board concludes there is 
sufficient evidence to rate the service-connected condition 
fairly.   

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Therefore, he will not be prejudiced as a result of the Board 
proceeding to the merits of the claims.

II.  Analysis - Secondary Service Connection Claims

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2005).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2005); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  In Allen, the United States Court of Appeals 
for Veterans Claims (Court) indicated that the term 
"disability" as used in 38 U.S.C.A. § 1110 (West 2002) 
"... refers to impairment of earning capacity, and that such 
definition mandates that any additional impairment of earning 
capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition, shall be compensated.  The 
Court then concluded that "... pursuant to § 1110 and 
§ 3.310(a), when aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation."  Id.

Thus, service connection on a secondary basis may be granted 
under one of two conditions.  The first is when the disorder 
is proximately due to or the result of a disorder of service 
origin.  In that case, all symptomatology resulting from the 
secondary disorder will be considered in rating the 
disability.  The second is when a service-connected 
disability aggravates a nonservice-connected disability.  In 
those cases, VA may only consider the degree of disability 
over and above the degree of disability prior to the 
aggravation.

If secondary service connection is not found, the Board must 
also review the veteran's claims to determine whether service 
connection can be established on a direct basis.  See Combee 
v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  Service 
connection means that the facts establish that a particular 
injury or disease resulting in disability was incurred in the 
line of duty in the active military service or, if pre-
existing such service, was aggravated during service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2005).  
This may be shown by affirmative evidence showing inception 
or aggravation during service or through statutory 
presumptions.  Id.  When a disease is first diagnosed after 
service, service connection can still be granted for that 
condition if the evidence shows it was incurred in service.  
38 C.F.R. § 3.303(d) (2005).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Cervical Spine Condition

The veteran claims that he has a cervical spine condition 
that is secondary to his service-connected right shoulder 
disability.  The veteran was service connected in a May 2001 
rating decision for avulsion fracture, anterior aspect right 
shoulder, status post Putti-Platt reconstruction, remote 
chronic dislocations (major).  

After considering all the evidence, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for secondary service connection.  Private treatment records 
from June 1985 through November 2000 do not reveal any 
complaints of neck pain or finding of any cervical spine 
condition.  The first complaint of neck pain seen is in a 
February 2002 VA occupational therapy record where the 
veteran reported sharp pain at the clavicle when bending that 
radiated through his neck and back.  In March 2002, a 
magnetic resonance imaging (MRI) study was conducted on the 
veteran's cervical spine.  The reported impression was 
"multilevel disc abnormalities of the mid cervical levels 
revealing either symmetrical or asymmetrical leftward 
spondyloarthropathic changes.  There are no asymmetrical 
rightward disc or facet abnormalities to correlate with the 
patient's right upper extremity symptoms."  Also noted was 
degeneration of the discs at the C3-C4, C4-C5, C5-C6 and C6-
C7, worse at the C5-C6 level, all on the left.  A CT scan of 
the veteran's cervical spine done in January 2003 showed mild 
disc bulging at the C3-C4 level without central canal or 
neural foraminal stenosis; mild disc bulge/osteophyte complex 
at the C4-C5 level with mild central canal and bilateral 
neural foraminal stenosis; mild to moderate disk 
bulge/osteophyte complex asymmetrically greater on the left 
and uncovertebral hypertrophic spurring resulting in mild 
central canal and left neural foraminal stenosis; and minimal 
posterior endplate spurring at the C6-C7 level.  The 
impression was mild degenerative changes involving the 
cervical spine but no acute disc extrusions or foraminal 
nerve root impingement.  Like the MRI, the CT scan's findings 
were worse at the C5-C6 level on the left side.  Finally, in 
a February 2004 VA Consult note, the doctor, after reviewing 
the veteran's treatment and imaging records, stated that he 
doubted that the veteran's neck is significantly connected to 
his current right shoulder girdle - right upper extremity 
problem.  

In addition, the veteran underwent VA examinations in 
February and May 2003.  At the February 2003 examination, the 
examiner reviewed the available medical records and examined 
the veteran.  He diagnosed the veteran to have multilevel 
cervical degenerative disc disease.  In rendering an opinion 
as to the relationship between the veteran's right shoulder 
disability and his cervical spine condition, the examiner 
opined that the right shoulder pain is separate from the 
cervical spine pain, but because he did not have the full 
record of the veteran's treatment from 1985, he was not able 
to say with any certainty that these are two separate 
entities.  To address this, the veteran was sent for another 
examination in May 2003.  At this examination, the claims 
file was available and reviewed at length by the examiner.  
In addition, the examiner interviewed both the veteran and 
his spouse and attempted to examine the veteran.  The 
examiner stated that her examination did not reveal any 
different findings than the previous one. She opined that the 
problem the veteran is experiencing is primarily in his 
shoulder and that his shoulder is not a direct cause of the 
neck nor is the neck problem caused by the shoulder.

The preponderance of the evidence is against the veteran's 
claim for secondary service connection.  This does not, 
however, end the Board's inquiry.

In considering whether the veteran is entitled to direct 
service connection for his cervical spine condition, the 
Board finds that, although the evidence shows he has a 
current cervical spine condition, there is no evidence of any 
injury or disease having been incurred during his active 
service.  In addition, since the veteran served in the 
National Guard, in order to be considered for service 
connection, he must first establish that an injury or disease 
was incurred during a period of active duty for training, or 
that an injury was incurred during a period of inactive duty 
for training.  See 38 C.F.R. § 3.6 (2005).  There is no 
evidence that the veteran sustained any injury to his neck 
during a period of active or inactive duty for training.  In 
addition, the records from June 1985 when the veteran injured 
his right shoulder while on active duty for training, do not 
contain any indication that the veteran injured his neck 
also.  The veteran is, therefore, not entitled to direct 
service connection for his current cervical spine condition.

The preponderance of the evidence being against the veteran's 
claim, his appeal is denied.

Low Back Condition

The veteran has claimed that his current low back condition 
is due to his service-connected right shoulder disability.  

The first evidence of a low back condition consists of two 
private treatment records from October 1998.  The first 
treatment record from October 8, 1998 shows the veteran has a 
history of severe back pain.  X-rays of the lumbar spine 
were, however, unremarkable.  His doctor prescribed Naprosyn 
and Flexeril but made no specific findings of pathology for 
the low back pain.  On October 14, 1998, the veteran returned 
for a followup.  The doctor still did not state any pathology 
of the veteran's low back pain.  The next reference to low 
back pain is in a February 2, 1999 private treatment record.  
The treatment note indicates that the veteran has had back 
pain for years but it had gotten worse and is down in the 
lower lumbar area.  He had negative straight leg raise and 
unremarkable tendon reflexes.  It is noted that his 
orthopedic doctor felt that the back pain was a result of the 
veteran's knee problem.  Diagnosis was chronic low back pain.  
In a November 2000 private treatment record, the veteran was 
diagnosed to have degenerative disc disease of the lumbar 
spine.  The only other reference to the veteran's low back is 
in a VA treatment note from May 2002.  In this note, the 
veteran related chronic back pain since multiple arthroscopic 
knee surgeries in the mid to late 90s and left shoulder 
surgery.  

After reviewing the evidence, the Board finds that secondary 
service connection is not warranted because the evidence does 
not show that the veteran's low back condition is proximately 
due to or the result of his service-connected right shoulder 
disability.  The veteran's complaints of radiating pain from 
his shoulder to his low back are insufficient to show that 
there is an actual condition caused or aggravated by the 
right shoulder disability.

Direct service connection is also not warranted because the 
evidence does not show that the veteran incurred an injury to 
his low back during any period of active duty, active duty 
for training or inactive duty for training.

The preponderance of the evidence being against the veteran's 
claim, his appeal is denied.

III.  Analysis - Increased Rating Claim

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2005).  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2005), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3 (2005).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2005).  

The veteran's claim for a higher evaluation for depressive 
disorder is an original claim that was placed in appellate 
status by his disagreement with the initial rating award.  In 
these circumstances, separate ratings may be assigned for 
separate periods of time based on the facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

The veteran's service-connected psychiatric disorder is 
currently evaluated as 30 percent disabling under Diagnostic 
Code 9435.  The regulations establish a general rating 
formula for mental disorders.  38 C.F.R. § 4.130 (2005).  
Ratings are assigned according to the manifestation of 
particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436, 442 (2002).  Accordingly, the evidence considered 
in determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV (American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  Id. 
at 443. 

The current 30 percent disability rating requires a 
showing of:

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).

The current 50 percent disability rating requires a showing 
of:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  

38 C.F.R. § 4.130 (2005).

The Board has reviewed all the evidence of record, which 
consists of the veteran's statements and testimony; the 
veteran's spouse's testimony; the report of the VA 
examination conducted in April 2003; VA treatment records 
from April 2002 through May 2004; and private treatment 
records for October 1998 and November 2000.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, it is not required to discuss each 
and every piece of evidence in the case.  The Board will 
summarize the relevant evidence where appropriate.

After considering all the evidence, the Board finds that the 
preponderance of the evidence is against his claim for a 
disability rating in excess of 30 percent.  The symptoms of 
his depressive disorder consist mainly of depression and 
anxiety; some sleep impairment; some panic attacks; 
occasional mild memory loss; occasional constricted affect; 
low level of interest, energy and activity; and occasional 
poor insight and judgment.  These symptoms are mostly 
consistent with a 30 percent disability picture.  The veteran 
is not entitled to a higher rating of 50 percent because the 
evidence does not show that he has such symptoms as flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; difficulty in understanding complex commands; 
impairment of short- and long-term memory; impaired abstract 
thinking; and difficulty in establishing and maintaining 
effective work and social relationships.  

The Board acknowledges that a few of the veteran's symptoms 
appear to meet the 50 percent criteria.  The veteran reported 
panic attacks every time he dislocates his right shoulder 
which he reported at a May 2003 VA examination was 
approximately three to four times per week.  The evidence is, 
however, insufficient to show whether what the veteran 
considers to be panic attacks are in actuality clinical panic 
attacks.  The veteran reported that he mostly dislocates his 
shoulder when he is asleep in bed and rolls over on it.  His 
wife then has to help him correct the dislocation.  The May 
2003 VA examiner stated, however, that there is no clinical 
evidence of these recurring dislocations.  In addition, there 
is no explanation as to how the reported dislocations cause 
the claimed panic attacks.  The Board finds that the evidence 
is simply insufficient to support a finding that the veteran 
has panic attacks more than once a week.  The medical 
evidence also shows that on occasion the veteran's insight 
and judgment have been considered poor, and that he has not 
been motivated as shown by his low level of activity.  These 
symptoms may, to some extent, be consistent with a 50 percent 
disability rating in that the veteran's judgment and 
motivation are occasionally impaired or disturbed.  The Board 
must, however, consider the entire disability picture when 
rating a disability, and, after considering all the evidence, 
finds that the veteran's disability picture is more 
consistent with a 30 percent rating.  

The preponderance of the evidence being against the veteran's 
claim, his appeal is denied.


ORDER

Entitlement to service connection for a cervical spine 
condition is denied.

Entitlement to service connection for low back condition is 
denied.

Entitlement to an initial disability rating in excess of 30 
percent for service-connected depressive disorder is denied.  


REMAND

The issues of entitlement to service connection for right arm 
and hand condition as secondary to service-connected right 
shoulder disability and entitlement to an increased rating in 
excess of 30 percent for service-connected right shoulder 
disability are the subject of this remand.  Additional 
evidentiary development is needed prior to appellate 
disposition of these claims.  Although the additional delay 
is regrettable, it is necessary to ensure that there is a 
complete record upon which to decide the veteran's claims so 
that he is afforded every possible consideration.  

In a May 2001 rating decision, the veteran was service 
connected for avulsion fraction, anterior aspect right 
shoulder, status post Putti-Platt reconstruction, remote 
chronic dislocation (major) (right shoulder disability).  
Simultaneously, the veteran was denied secondary service 
connection for right hand, right side condition as secondary 
to the right shoulder disability.  The veteran had actually 
claimed an impingement syndrome in the right shoulder, arm 
and hand, which the RO subsequently recharacterized as right 
hand, right side and eventually right arm and hand.  

The medical records reveal that since March 1986 the veteran 
has increasingly complained of pain, numbness and tingling in 
the right arm and hand.  The complaints have been attributed 
to various pathologies including possible carpal tunnel 
syndrome, probable impingement syndrome of the right 
shoulder, probable right C5 or C6 radiculopathy, etc.  The 
veteran has also been diagnosed to have degenerative disc 
disease of the cervical spine, myofascial pain syndrome, 
arthritis of the right shoulder joint, impingement of the 
right rotator cuff as shown on MRI, etc.  It is only in the 
most recent VA treatment records from February 2004 that a 
clearer picture of the veteran's actual problems with his 
right shoulder, arm and hand and his neck have been shown.  
These treatment records show that the veteran's pain in the 
shoulder/neck is associated with numbness and tingling in the 
right arm (most of the arm down to the fingers).  Triggers or 
aggravating factors occur with both activity and rest.  There 
was active and latent trigger points over the right mid-
trapezius which on palpation reproduced the symptoms on the 
right upper extremity.   

Before rendering a decision on these particular service 
connection and increased rating claims, a medical opinion is 
needed to advise the Board whether the myofacial trigger 
points in the right mid-trapezius constitutes a separate and 
discreet pathology for the veteran's right arm and hand 
symptoms or whether they constitute a progression of the 
veteran's right shoulder disability.  And if the myofacial 
trigger points constitute a separate and discreet pathology, 
an opinion is needed as to whether such pathology is 
proximately caused by or the result of the veteran's service-
connected right shoulder avulsion fracture, anterior aspect, 
status post Putti-Platt reconstruction, multiple dislocations 
and degenerative arthritis.  In other words, the Board needs 
to know whether there are two distinct disabilities in or 
separate manifestations of the right shoulder disability that 
should be separately service connected and rated, or whether 
all the veteran's symptoms are part of his right shoulder 
disability and thus should be rated as one disability.

Since it is necessary to remand this case for an examination, 
the Board concludes further efforts must be made to obtain 
possibly relevant evidence, as detailed below.

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the veteran's medical 
records from the VA Medical Center in Little 
Rock, Arkansas for treatment for complaints 
related to his right shoulder disability from 
December 2000 through February 2002 and March 
2005 to the present.  All efforts to obtain VA 
records should be fully documented, and the VA 
facility should provide a negative response if 
records are not available.

2.  When the above development has been 
accomplished and any available evidence has 
been obtained, the veteran should be scheduled 
for all appropriate VA examinations necessary 
to evaluate the veteran's service-connected 
right shoulder disability and his right arm 
and hand symptoms.  The claims file must be 
provided to the examiner for review in 
conjunction with the examination. 

The examination report should include answers 
to the following questions:

a)  Does the myofascial trigger points in the 
right mid-trapezius that were discussed in the 
February 2004 VA treatment record constitute a 
separate and discreet pathology for the 
veteran's right arm and hand symptoms of pain, 
numbness and tingling, or are they part of a 
progression of the veteran's right shoulder 
avulsion fraction, dislocations and arthritis, 
status post Putti-Platt reconstruction?

b)  If the myofascial trigger points 
constitute a separate and discreet pathology 
for the veteran's right arm and hand symptoms, 
was that pathology proximately caused by or 
the result of the veteran's service-connected 
right shoulder disability?

c)  If the answers to the above questions are 
that the myofascial triggers constitute a 
separate and discreet pathology, the examiner 
should set forth the separate and distinct 
symptoms for each disorder (i.e., right 
shoulder disorder and myofascial trigger 
points pathology) and identify the limitations 
each one has on the veteran's function.  

3.  Then, after ensuring the VA examination 
report(s) is complete, and that any actions 
needed to ensure VA's duty to assist and 
notice obligations are accomplished, the RO 
should readjudicate the claims.  If such 
action does not resolve the claims, a 
Supplemental Statement of the Case (SSOC) 
should be issued to the veteran and his 
representative.  An appropriate period of time 
should be allowed for response.  Thereafter, 
these claims should be returned to this Board 
for further appellate review, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


